Citation Nr: 1703544	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability, other than basil cell carcinoma.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for a lung disorder, claimed as silicosis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an evaluation in excess of 10 percent for anxiety disorder, not otherwise specified.

6.  Entitlement to an evaluation in excess of 10 percent for a right knee strain.

7.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease.

(The issues of entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disability, service connection for a right wrist disability, to include as secondary to a service-connected disability, service connection for a right hip disability, to include as secondary to a service-connected disability, service connection for a left hip disability, to include as secondary to a service-connected disability, service connection for a left ankle disorder, to include as secondary to a service-connected disability, service connection for bone spurs, to include as secondary to a service-connected disability, service connection for tonsillar hypertrophy, to include as secondary to a service-connected disability, service connection for a joint disability with pain, to include arthritis, to include as secondary to a service-connected disability, entitlement to an initial evaluation in excess of 10 percent for residuals of a right radial head fracture, and entitlement to a total disability evaluation based on individual unemployability will be addressed a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran testified at a hearing in January 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Regarding the claim for service connection for a skin disability, the Veteran filed a separate claim for service connection for basil cell carcinoma in April 2011.  The RO, in a separate, unappealed April 2012 rating decision, denied that claim.  Therefore this issue is not before the Board, and the issue for service connection for a skin disability has been characterized as shown on the title page.

The issues of entitlement to service connection for residuals of a right hand fracture, and an increased rating for a left shoulder disorder were raised during the January 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To the extent that the Veteran desires to file a claim for these disorders, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2016).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran is claiming service connection for a skin disability.  He indicated that after returning from Vietnam, he developed skin problems including growths and rashes which have continued since service.  Service treatment records show that in April, May, and August 1980, the Veteran was treated in the wart clinic for right index finger warts.  In November 1981 and January 1982, the Veteran was treated again in the wart clinic for right hand warts.  April 1984 service treatment records note that the Veteran was treated for a rash on the upper and lower extremities.  He was assessed as having lichen simplex chronicus in the left leg and nummular eczema in the right lower back.  

Post-service VA treatment records note various diagnoses of skin disabilities, including atopic dermatitis, seborrheic dermatitis, tinea cruris, eczema, actinic keratosis, and dermatitis.  As there is competent evidence of a current skin disability, evidence showing treatment for skin disorders in service, and lay evidence regarding recurrent symptoms since service, remand for a VA examination to determine the etiology of the Veteran's skin disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159 (c)(4)(i).      

Concerning the claim for service connection for a lung disorder claimed as silicosis, the Veteran states that his disability developed due to asbestos exposure while serving on the USS TOLOVANA from about August 1969 to May 1973, and from removing radiation contaminated soil and materials on Eniwetok Atoll while attached to an assault craft unit in Coronado, California from about April 1977 to September 1978.  Service personnel records show that the Veteran's military occupational specialty during August 1969 to May 1973 was a boatswain's mate, and his military occupational specialty during April 1977 to September 1978 was that of an assault boat coxswain.  Service treatment records show that the Veteran underwent  several health evaluations as a part of the Navy Asbestos Medical Surveillance Program, where he indicated exposure to asbestos, lead paint, and chemicals during service aboard the USS TOLOVANA and the USS SAN BERNADINO.  Service treatment records also include a DD Form 1141, Record of Exposure to Ionizing Radiation, which shows that in April 1978 and from July to August 1978, the Veteran was exposed to gamma radiation in Eniwetok with a total accumulative dose of 00.008 rem.  Post-service VA treatment records show a diagnosis of chronic obstructive pulmonary disease in 2008, notations of possible silicosis in May, June, and September 2009, and dyspnea and lung nodules in June 2010. 

Regarding asbestos exposure, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1998); VA Adjudication Procedure Manual Rewrite M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 1, Section I, Subsection 3, and Chapter 2, Section C, Subsection 2, effective from August 7, 2015.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See also Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  M21-1MR, IV.ii.2.C.2.f.

The M21-1 MR includes a military occupational specialty Handout to Determine Probability of In-Service Asbestos Exposure.  See M21-1 MR, Part VI, Subpart ii, Chapter 1, Section I, Subsection 3(c).  According to this guidance, the probability of asbestos exposure for those with a military occupational specialty of a boatswain's mate and coxswain was "minimal."   Subsection 3(e) of the same chapter and section provides that if the probability of asbestos exposure is minimal or higher, a VA medical opinion is needed.  

In this case, the Veteran has not yet been afforded a VA examination with regard to this issue.  As such, a VA examination is necessary to directly address whether the Veteran has a respiratory disorder related to service, including exposure to radiation, asbestos, and other chemicals.  McLendon.

Regarding the Veteran's claim for service connection for sleep apnea, the Veteran claims that it is secondary to his service-connected allergic rhinitis.  VA treatment records show that in March 2009, the Veteran was diagnosed with obstructive sleep apnea.  A statement received in December 2008 from one of the Veteran's shipmates,  J.C., indicates that the appellant was the loudest snorer in the berthing space.  He would stop snoring, only to begin again after what seemed like a sudden twitch or shake.  J.C. also noticed that the appellant would wake up early, but did not seem well-rested in the mornings.  Given that the Veteran has a diagnosis of sleep apnea, and considering the statements from J.C. as well as the appellant's contentions that his sleep apnea is secondary to his service-connected allergic rhinitis, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine the etiology of his diagnosed sleep apnea.  Id.        

The Veteran is also seeking service connection for posttraumatic stress disorder.  He attributes his claimed condition to stressors of having served aboard the USS TOLOVANA during February 1973 when it caught fire while taking on supplies after being loaded with fuel and ammunition, and having served aboard the USS DEYO in July or August 1992, when there was a fire in the ship's gas turbine generator room.  The February 1973 stressor was verified by VA in December 2009.  

A VA examiner in July 2010 found that the Veteran did not meet the criteria for posttraumatic stress disorder.  However, in making this determination, the examiner did not consider or address the significance of June 2009, August 2009, and October 2009 private treatment records from Dr. H.E.B., which note a diagnosis of posttraumatic stress disorder with symptoms including nightmares, concentration problems, isolation, and flashbacks.  As such, it is unclear whether the Veteran, at any time during the period his claim has been pending, has met the criteria for a diagnosis of posttraumatic stress disorder but did not at the time of the July 2010 VA examination.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement for current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim).  Consequently, the Board finds that a new VA examination and opinion is warranted.  

As a possible grant of service connection for posttraumatic stress disorder could potentially affect the Veteran's disability rating for his service-connected anxiety disorder, not otherwise specified, they are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Id.

Regarding the Veteran's claims for evaluations in excess of 10 percent for right knee strain and left knee degenerative joint disease, the claimant submitted a statement in March 2016 indicating that he received injections for his knees at Tri-County Orthopedics.  While the claims file contains records from Tri-County Orthopedics, they consist of a November 2007 report regarding the Veteran's left shoulder and an April 2014 letter concerning the appellant's shoulder condition.  As there may be potentially relevant private treatment records that are outstanding, a remand is required to obtain these records and associate them with the claims file.  

Finally, the record reflects that the Veteran's knee disorders were last examined in July 2010.  At that time the Veteran complained of daily moderate achy bilateral knee pain, which got warm at times.  In a January 2013 statement, the Veteran indicated that both his right and left knee disorders have gotten worse.  Also, in a statement received in March 2016, the Veteran indicated that his knees were still troublesome, and he had undergone a series of injections on his left knee twice.  As the Veteran has indicated that his knee disorders have worsened since the July 2010 VA examination, a new VA examination addressing the current severity of these conditions is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran to identify any pertinent treatment records that might be outstanding, to include the complete treatment records from Tri-County Orthopedics.  Thereafter, the RO, after securing any necessary authorizations, must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.

The RO must also obtain and associate with the claims file any relevant outstanding VA treatment records dated since August 2015 from the Salisbury and Winston Salem, North Carolina VA Medical Centers.  All attempts to obtain records should be documented in the claims folder.

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA skin examination to address the nature and etiology of his skin disability.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history of this claimed disorder from the Veteran.

For any diagnosed skin disorder the VA examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the skin disability originated during service or is related to the Veteran's active duty service, to include his April 1984 in-service diagnoses of lichen simplex chronicus in the left leg and nummular eczema in the right lower back.  

The examiner must consider and address the Veteran's lay statements, and a complete rationale must be provided for all opinions offered.

3.  The Veteran must be afforded an appropriate VA examination to address the nature and etiology of any diagnosed lung disorder.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history of this claimed disorder from the Veteran.

For any diagnosed lung disorder, to include chronic obstructive pulmonary disease, the VA examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder originated during service or is related to the Veteran's active duty service, to include exposure to ionizing radiation, asbestos, lead paint, and other chemicals.  

The examiner must consider and address the Veteran's lay statements, and a complete rationale must be provided for all opinions offered.

4.  The Veteran must be afforded a VA sleep disorders examination to address the nature and etiology of his sleep apnea.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history of this claimed disorder from the Veteran.

After review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea had its onset in or is otherwise related to the claimant's military service.

The examiner must also address whether sleep apnea was caused and/or is permanently aggravated by his service-connected allergic rhinitis.  If aggravation is found, the examiner must identify the baseline level of severity of sleep apnea as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

The examiner must consider and address the Veteran's lay statements, as well as the December 2008 statement from J.C., his shipmate, and a complete rationale must be provided for all opinions offered.

5.  The Veteran must be afforded a VA psychiatric examination to address the nature and etiology of any diagnosis of posttraumatic stress disorder.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history of this claimed disorder from the Veteran.

After review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has posttraumatic stress disorder, taking into consideration the June 2009, August 2009, and October 2009 private treatment records from Dr. H.E.B., which note a diagnosis of posttraumatic stress disorder.  

If posttraumatic stress disorder is diagnosed, the examiner should specify the stressor upon which that diagnosis is based, including stressors of having served aboard the USS TOLOVANA during February 1973 when it caught fire while taking on supplies after being loaded with fuel and ammunition; and having served aboard the USS DEYO in July or August of 1992, when there was a fire in the ship's gas turbine generator room.  The examiner should note that the February 1973 stressor was previously verified by VA in December 2009.  

The examiner must consider and address the Veteran's lay statements, and a complete rationale must be provided for all opinions offered.

6.  The Veteran must also be afforded a VA examination to determine the current severity of his service-connected right knee strain and left knee degenerative joint disease.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  The examiner is asked to specifically test the range of active motion, passive motion, weight-bearing motion, nonweight-bearing motion, and, if possible, with range of motion measurements of the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the impact of the Veteran's service-connected right knee strain and left knee degenerative joint disease on his occupational and social functioning, including their impact on his activities of daily living and ability to obtain and maintain employment.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

7.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the development requested has been completed, conduct any further development indicated.  Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures at once.

9.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







